                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

       Plaintiff,                                   Case No. 3:21-CR-40

vs.                                                 District Judge Michael J. Newman

ZEBEDEE LEE JOHNSON,

      Defendant.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       This case is before the Court following the change of plea hearing on May 17, 2021.

During the hearing, Defendant’s counsel, Assistant Federal Public Defender Tom Anderson,

presented oral argument on the merits of his motion (Doc. No. 18) to reconsider the current

Detention Order (Doc. No. 7). The Court also heard from Assistant U.S. Attorney Rob Painter

and Pretrial Services Officer Marie Sebatware.

       Defendant seeks review and revocation of the Detention Order so -- before he begins

serving any potential prison sentence -- he may undergo necessary medical treatment for his hip

pain and dental pain. Defendant requests placement on electronic monitoring during his release.

       Having heard from counsel for both sides, having considered the matter carefully, and

being mindful that Pretrial Services opposes release, Defendant’s motion is DENIED.

       The issues raised by this motion are serious, and the Court is concerned about Defendant’s

allegations of pain. The United States Marshals Service has the current and ongoing duty to

provide Defendant with access to medical treatment for his hip and dental conditions during his

time in their custody. See Blackmore v. Kalamazoo Cnty., 390 F.3d 890, 895 (6th Cir. 2004) (“The

Eighth Amendment forbids prison officials from ‘unnecessarily and wantonly inflicting pain’ on

an inmate by acting with ‘deliberate indifference’ toward the inmate’s serious medical needs.”
(quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). The Marshal is DIRECTED to use any and

all appropriate efforts to ensure Defendant is receiving necessary and appropriate medical and

dental care.

       A copy of this Order shall be immediately sent to the U.S. Marshal.

       IT IS SO ORDERED.


May 18, 2021                                               s/Michael J. Newman
                                                           Hon. Michael J. Newman
                                                           United States District Judge

cc: United States Marshal




                                               2
